Citation Nr: 0739919	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected bilateral calluses of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which awarded an increased disability rating 
of 10 percent for the veteran's service-connected bilateral 
calluses of the feet.  The veteran expressed disagreement 
with the assigned disability rating and perfected a 
substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


During the appellate process, in January 2006, the veteran 
indicated that he wished to be scheduled for a video-
conference hearing before a Veterans Law Judge.  On September 
7, 2007, the veteran was notified that he had been scheduled 
to appear for a video-conference hearing on October 29, 2007.  
On September 27, 2007, he was notified that he had been 
scheduled to appear for a video-conference hearing on October 
23, 2007.

A Report Of Contact (VA Form 119) dated on October 9, 2007, 
shows that the veteran indicated that he would not be able to 
attend the hearing scheduled for October 29, 2007, and 
requested that it be rescheduled.  The Board finds that the 
report of contact which was reduced to writing satisfies the 
provisions of 38 C.F.R. § 20.702 which states that a request 
to change a hearing date must be made in writing.  The claims 
file was referred to the Board without affording the veteran 
an opportunity to appear for the requested rescheduled 
hearing.  Since the failure to afford the veteran a hearing 
would constitute a denial of due process that could result in 
any Board decision being vacated, 38 C.F.R. § 20.904, this 
matter must be addressed prior to any appellate 
consideration.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the veteran for 
a video-conference hearing at the RO, 
before a Veterans Law Judge, in accordance 
with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



